Broyles, C. J.
1. The plaintiff in error was indicted for murder, and moved for a change of venue, on the grounds that he could not obtain an impartial jury in the county where the alleged crime was committed, and that there was danger of his being lynched if he should be tried and acquitted. Upon the hearing of the motion the evidence was conflicting on the material issues involved, and it does not appear that the judge abused his discretion in denying the motion. See, in this connection, Crawley v. State, 24 Ga. App. 33 (99 S. E. 705), and citations.
2. The assignment of error in the bill of exceptions, to wit, “movant alleges that the court erred in refusing to permit counsel for movant to prove by Allen C. Clemments that in his opinion there was danger of mob violence in the event that defendant should be acquitted, and movant then and there excepted, and now excepts and assigns same as-error, because the entire hearing was based on evidence which was opinionative, and movant avers that the court erred in failing and refusing to permit counsel for movant to prove the facts above referred to,” is too vague and indefinite to be considered by this court, it not appearing that the witness Clemments had heard the movant’s alleged crime discussed by any of the people of Bibb county, or that he was in a position to judge -of the public sentiment on that subject.

Judgment affirmed.

Luhe and Bloodworth, •/■/., concur.